Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hutton (U.S. 2008/0000693A1), in view of Spatz et al. (U.S. 2017/0234071A1).
Regarding claim 13, Hutton discloses a method of downhole drilling (refer to abstract), comprising:  15rotating a body (12) about an axis (refer to abstract and paragraph 0037); boring a generally cylindrical hole within a formation with one or more first cutting elements (15) radially protruding from the body (see fig. 1-2); transforming the hole to a non-cylindrical shape by extending one or more second cutting elements (13) radially from the body (refer to abstract and paragraph 0037 and 0041); 
Hutton further disclose stabilizer 20 threaded to the exterior of the bit body (12; refer to paragraph 0039).
However, Hutton fail to teach one or more third cutting elements freely revolve relative to the body.
Spatz et al., as previously discussed, disclose downhole drilling assembly (see fig. 10B, 10C) comprising first cutting structure (1020) comprising cutting elements (see fig. 10C) connected and rotating with drive shaft (1028), second cutting structure (1030) comprising cutting elements on blades (see fig. 10B, 10C) and connected to drive shaft through bearing arrangement (1040). The bearing arrangement (1040, fig. 10C) will cause cutting structure (1020) to freely revolve since its rotating at a different rotational speed relative to cutting element (1030, refer to paragraph 0110). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Hutton and Spatz et al. before him or her, to have substituted the threaded engagement of Hutton with a bearing mechanism, such that the one or more third cutting elements is freely revolvable relative to the body, as taught by Spatz et al. for increasing the drilling efficiency as the drilling assembly drills the wellbore. 
Regarding claim 21, the combination of Hutton and Spatz et al. teach all the features of this claim as applied to claim 13 above; Hutton further discloses the third cutting elements (19) are axially staggered on a sleeve about the body (see fig. 2).  
20 is rejected under 35 U.S.C. 103 as being unpatentable over Hutton (U.S. 2008/0000693A1), in view of Spatz et al. (U.S. 2017/0234071A1) as applied to claim 13 above, and further in view of Azar et al. (U.S. 2012/0205163A1).
Regarding claim 20, the combination of Hutton and Spatz et al. teach all the features of this claim as applied to claim 13 above; however the combination of Hutton and Spatz et al. fail to teach the third cutting elements 30comprise three-dimensional distal geometries.  
Azar et al. disclose a drill bit (100) including a plurality of blades (140) comprising a plurality of conical cutting elements (144) thereon, wherein the conical cutting elements comprise a three-dimensional distal geometries (see fig. 13-21 and refer to paragraphs 0019 and 0072).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Hutton and Spatz et al. to have the third cutting elements 30comprise three-dimensional distal geometries, as taught by Azar et al. to improve the cutting efficiency. 
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Hutton (U.S. 2008/0000693A1), in view of Spatz et al. (U.S. 2017/0234071A1), as applied to claim 13 above, and further in view of Evans et al. (U.S. 2017/0159370A1).
Regarding claim 22, the combination of Hutton and Spatz et al. teach all the features of this claim as applied to claim 13 above; Hutton further discloses wherein extending the one or more second cutting elements (13) radially from the body (paragraph 0037 and 0041) comprises translating a piston (21) radially from the body (refer to paragraph 0041 and 0045).

Evans et al. disclose a piston (134, fig. 2-3) attached to, and configured to move, the selectively actuatable cutting element (122) and driver (136) configured to cause the piston (134) to move linearly to extend and retract the selectively actuatable cutting element (122; see fig. 2-3 and refer to paragraph 0043).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Hutton and Spatz et al. to have the one or more second cutting elements are secured to the piston, as taught by Evans et al., for the purpose of experimentation to determine which system works better and since its also known to build cutting elements and piston as a single unit. 
Allowable Subject Matter
Claims 1-8 and 11-12 are allowed.
Claims 14-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed on 12/14/2020 have been fully considered but they are not persuasive. 
Regarding claim 13, applicant argues that the combination of Hutton and Spatz et al. fail to teach allowing one or more third cutting elements to freely revolve about the axis relative to the body.

However, Hutton fail to teach one or more third cutting elements freely revolve relative to the body.
Spatz et al. disclose first cutting structure (1020) comprising cutting elements (see fig. 10C) connected and rotating with drive shaft (1028), second cutting structure (1030) comprising cutting elements on blades (see fig. 10B, 10C) and connected to drive shaft through bearing arrangement (1040). The bearing arrangement (1040, fig. 10C) will cause cutting structure (1020) to freely revolve since its rotating at a different rotational speed relative to cutting element (1030, refer to paragraph 0110). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Hutton and Spatz et al. before him or her, to have substituted the threaded engagement of Hutton with a bearing mechanism, such that the one or more third cutting elements is freely revolvable relative to the body, as taught by Spatz et al. for increasing the drilling efficiency as the drilling assembly drills the wellbore. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANICK A AKARAGWE whose telephone number is (469)295-9298.  The examiner can normally be reached on M-TH 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARAS BEMKO can be reached on (571) 270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




/Y.A/01/14/2021
/Nicole Coy/Primary Examiner, Art Unit 3672